                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

PHYLLIS SANTIAGO O/B/O D.S.                                       CIVIL ACTION

VERSUS                                                            NO.    18-148

SOCIAL SECURITY ADMINISTRATION                                    SECTION AF@ (3)

                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the objections to the Magistrate Judge’s Report and

Recommendation filed by the plaintiff on December 20, 2018 (Rec. Doc. No. 18), hereby approves

the Magistrate Judge's Findings and Recommendation and adopts it as its opinion.   Accordingly,

       IT IS ORDERED that the Commissioner's Motion for Summary Judgment is GRANTED,

the Plaintiff’s Motion for Summary Judgment is DENIED and the plaintiff's complaint be and is

hereby DISMISSED WITH PREJUDICE.

                                     9th day _________________,
       New Orleans, Louisiana, this ______       January        2019.




                                            _________________________________
                                                MARTIN L.C. FELDMAN
                                            UNITED STATES DISTRICT JUDGE
